—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a guilty plea of sexual abuse in the first degree (Penal Law § 130.65 [1]). By failing to move to withdraw the plea or to vacate the judgment, defendant failed to preserve for our review his contention that the plea colloquy was insufficient. Contrary to defendant’s contention, the colloquy does not cast significant doubt upon the voluntariness of the plea to qualify for the rare case exception to the preservation doctrine (see, People v Toxey, 86 NY2d 725, rearg denied 86 NY2d 839; People v Lopez, 71 NY2d 662, 666). Defendant’s contention that the indictment is invalid because the prosecutor who presented the case to the Grand Jury was not a resident of Oswego County cannot be reviewed upon this record. (Appeal from Judgment of Oswego County Court, McCarthy, J. — Sexual Abuse, 1st Degree.) Present — Lawton, J. P., Wisner, Pigott, Jr., Hurlbutt and Scudder, JJ.